                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA

STEPHEN FITZPATRICK
                                                           CIVIL ACTION
VERSUS
                                                           NO. 18-479-JWD-RLB
U.S. GOVERNMENT

                                           OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated October 17, 2018, to which no opposition was

filed;

         IT IS ORDERED that the plaintiff’s complaint is dismissed without prejudice as to

the defendant U.S. Government pursuant to Rule 4(m) of the Federal Rules of Civil

Procedure and under Local Rule 41(b) for failure to prosecute.

         Judgment shall be entered accordingly.

         Signed in Baton Rouge, Louisiana, on November 1, 2018.

                                                  S
                                                            
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
